Appellate Case: 20-5080     Document: 010110724361          Date Filed: 08/15/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                              August 15, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-5080
                                                  (D.C. Nos. 4:20-CV-00237-GKF-FHM &
  JAMES PAUL WRIGHT,                                      4:12-CR-00197-GKF-1)
                                                                (N.D. Okla.)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

        On July 7, 2022, this court granted a certificate of appealability (COA) and

 ordered supplemental briefing on one issue: whether attempted Hobbs Act robbery is a

 crime of violence under the elements clause of 18 U.S.C. § 924(c)(3)(A). In response,

 the parties have filed a Joint Motion to Remand, asking this court to remand this matter to

 the district court for further consideration in light of the Supreme Court’s decision in




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-5080      Document: 010110724361           Date Filed: 08/15/2022   Page: 2



 United States v. Taylor, 142 S. Ct. 2015 (2022). For good cause shown, this motion is

 granted.

        In dismissing Mr. Wright’s 28 U.S.C. § 2255 motion and denying him a COA, the

 district court reasoned that “every circuit court to have considered the issue has

 concluded an attempted Hobbs Act robbery is a crime of violence under the elements

 clause.” R. vol. I at 211. But in Taylor, the Supreme Court unequivocally ruled that

 attempted Hobbs Act robbery is not a crime of violence under the elements clause:

 “Whatever one might say about completed Hobbs Act robbery, attempted Hobbs Act

 robbery does not satisfy the elements clause.” 142 S. Ct. at 2020. Rather than address in

 the first instance what Taylor means for Mr. Wright’s § 2255 motion, we remand his case

 to the district court for further consideration in light of Taylor.

        The Clerk shall issue the mandate forthwith.


                                                 Entered for the Court
                                                 Per Curiam




                                                2